DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed March 3 2022 have been fully considered but they are not persuasive. In regards to the applicants argument regarding the claim rejections under 35 U.S.C. § 103, the examiner respectfully disagrees. More specifically the applicant argues the rejection of independent claim 1 over the combination of Grandhi (Of Record) in view of Kwon (Of Record) and states on (Pg. 8 of the remarks)  that none of the cited references teach or suggest a single message including an indication of a cancellation of a transmission and an indication of a cancellation duration during the transmission duration and not receiving, by the network device and from the wireless device, the transmission in uplink resources associated with the indication of the cancellation for at least the cancellation duration; and not receiving, by the network device and from the wireless device, the transmission in uplink resources associated with the indication of the cancellation for at least the cancellation duration. However the examiner respectfully disagrees.

In response to applicant's argument that none of the cited references teach or suggest a single message including an indication of a cancellation of a transmission and an indication of a cancellation duration during the transmission duration, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

That is the combined teachings of Grandhi (Of Record) in view of Kwon (Of Record) the claim feature of a single message including an indication of a cancellation of a transmission and an indication of a cancellation duration during the transmission duration. 

For example Grandhi discloses a single message such as the CF-END frame which may be a single message including an indication of a cancellation of a transmission (Grandhi, see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP). For example, with respect to the paragraphs cited in Grandhi and broadest reasonable interpretation of the claim feature in claim 1 of a single message including an indication of a cancellation of a transmission, the CF-END frame sent by the AP in Grandhi may be reasonably interpreted as an indication of a cancellation duration because the CF-end frame is a notification received which indicates that the TXOP is truncated, and hence the transmission in the TXOP is cancelled, (Grandhi, see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053] i.e., CF-End frame may be used to release unused TXOP so as to enhance medium usage efficiency, [0054-0055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium). Therefore the received CF-end frame is a single message which is an indication of a cancellation of a transmission.




see Fig. 7 i.e., Access Point), a single message such as a CF-End frame including an indication of a cancellation duration during the transmission duration, (see Para [0024] i.e., and transmitting a sub-contention free period termination message indicating the termination (i.e., “cancellation”) of the sub-contention free period (i.e., “cancellation duration”), to the HT stations before the sub-contention free period expires (i.e., “during transmission duration”), & [0026] i.e., The transmitting of the sub-contention free period termination message may include transmitting a CF-END control frame (i.e., “message”), [0069] i.e., CF-END frame generated in order to inform the HT stations of the end of the sub-contention free period (i.e., “cancellation duration”), [0077] i.e., The CF-END frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810, [0082],& [0089]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the network device which transmits the CF-End frame for indicating a cancellation of the transmission as disclosed in Grandhi to further include the indication of a cancellation duration included in the CF-end frame transmitted by the access point as disclosed in Kwon in which uplink transmission from the wireless device will not be received for at least the cancellation duration because the motivation lies in Kwon that the transmission 

The applicant argues the teachings of Kwon on (Pg. 9 of the remarks) and states that (Para [0089]) of Kwon discloses that by understanding that the sub-contention free period ends and a contention period begins, the HT station transmits a data frame through contention in operation 1020. The applicant then states that however, transmitted data when the sub-contention free period ends is not an indication of a cancellation duration during the transmission duration and not receive, from the wireless device, the transmission in uplink resources associated with the indication of the cancellation for at least the cancellation duration”, however the examiner respectfully disagrees with applicants interpretation of Kwon. For example the sub-contention free period disclosed in Kwon is interpreted as the claimed transmission duration which is cancelled. For example, Kwon discloses (see Para’s [0013] i.e., in a contention free period (CFP) 300, a PC allocates a channel use right to stations in order not through channel contention, but through polling, [0018] i.e., the polling frame 304 is transmitted to the station so that the station can have an opportunity to transmit data & [0050-0051] i.e., A contention free period 410 is a period in which stations are obtaining a channel use right by the polling operation). Therefore in the sub-contention free period, a channel is used for data transmission by the station according to a polling operation (see Para [0018] i.e., the polling frame 304 is transmitted to the station so that the station can have an opportunity to transmit data) and therefore the sub-contention free period is a transmission duration in which a transmit opportunity for data Para [0089]) of Kwon does disclose when the sub-contention free period ends and a contention period begins, the station transmits a data frame through contention in operation 1020, this does not mean that that data transmission still does not occur in the sub-contention free period until it is terminated or cancelled. Therefore Kwon does disclose the claim feature of transmitting, by a network device (see Fig. 7 i.e., Access Point), a single message including an indication of a cancellation duration during a transmission duration, (see Para [0024] i.e., and transmitting a sub-contention free period termination message indicating the termination (i.e., “cancellation”) of the sub-contention free period (i.e., “cancellation duration”), to the HT stations before the sub-contention free period expires (i.e., “during transmission duration”), & [0026] i.e., The transmitting of the sub-contention free period termination message may include transmitting a CF-END control frame (i.e., “message”), [0069] i.e., CF-END frame generated in order to inform the HT stations of the end of the sub-contention free period (i.e., “cancellation duration”), [0077] i.e., The CF-END frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810, [0082],& [0089]).

and not receiving, by the network device (see Fig. 7 i.e., Access Point), and from the wireless device (see Fig. 8 i.e., HT station), a transmission for at least the cancellation duration (see Para’s [0024] i.e., uplink data transmission will not be received from the HT station during the terminated sub-contention free period (i.e., “cancellation duration”) because the sub-contention free period is cancelled, [0066] i.e., data transmission occurs between an AP and stations during the period, [0068] i.e., AP performs transmitting data frame to and receiving data frames from stations during the period, [0073], [0076] i.e., HT station performs transmission and reception of a data frame during the period, [0077] i.e., The CF-end frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810. Since the CF-END frame indicates the end of a sub-contention free period (i.e., uplink transmission won’t be received from the HT station since the sub-contention free period is ended), the CF-END frame detection unit 850 transmits a signal to the NAV setting unit 830 such that the NAV setting unit 830 can reset the NAV as expired & [0088-0089] i.e., during the set NAV period, the HT station transmits a data frame, and receives a data frame in operation 1010 (i.e., data transmission occurs in the sub-contention free period prior to termination of the sub-contention free period))

Grandhi also discloses the claim feature of and not receive, from the wireless device (see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation, (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). It would be obvious to one of ordinary skill in the art when combining the teachings of Grandhi in view of Kwon that the transmission in uplink resources associated with the indication of the cancellation will not be received for at least the cancellation duration. 

For the reasons explained claim 1 as amended remains rejected over the combination of Grandhi in view of Kwon. Amended independent claims 7 and 13 which recite features similar to independent claim 1 are also rejected for the same reasons as independent claim 1.  

In regards to the applicants arguments regarding dependent claims 5, 11, and 17 rejected under 35 U.S.C. § 103 over the prior art (Of Record), the applicant argues the teachings of Kwon (‘352), for not disclosing the claim features argued above with respect to claim 1. However for the same reasons explained above to claim 1 which discloses the claim features argued by the applicant, dependent claims 5, 11, and 17 remain rejected based on their dependence to independent claims 1, 7, and 13.   

Dependent claims 2-6, 8-12, and 14-20 which depend from independent claims 1, 7, and 13 remain rejected over the prior art (Of Record) based on their dependence to the independent claims. 

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-4, 6-10, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandhi et al. US (2007/0171858) in view of Kwon et al. US (2006/0045048).  

Regarding Claim 1, Grandhi discloses a method comprising: transmitting, by a network device (see Fig. 11 i.e., AP), a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 

and transmitting, by the network device (see Fig.’s 11 & 14 i.e., AP), to a plurality of wireless devices a single message (see Fig. 14 i.e., CF-End frames 1407-1409) including an indication of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

and not receiving, by the network device (see Fig. 11 i.e., AP), and from the wireless device (see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation. (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056] i.e., the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

While Grandhi discloses the network device transmitting a CF-End frame to the wireless devices which is an indication of a cancellation of the transmission during the transmission duration (see Fig. 14 i.e., CF-End frames 1407-1409 & Para’s [0006] i.e., a station receiving a CF-End frame, [0013], [0053-0056] i.e., The AP responds with multiple CF-End frames 1407-1409…the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame & [0058-0068] i.e., multiple CF-end frames that are sent by the AP), Grandhi does not 

Kwon discloses transmitting, by a network device (see Fig. 7 i.e., Access Point), a message including an indication of a cancellation duration during a transmission duration, (see Para [0024] i.e., and transmitting a sub-contention free period termination message indicating the termination (i.e., “cancellation”) of the sub-contention free period (i.e., “cancellation duration”), to the HT stations before the sub-contention free period expires (i.e., “during transmission duration”), & [0026] i.e., The transmitting of the sub-contention free period termination message may include transmitting a CF-END control frame (i.e., “message”), [0069] i.e., CF-END frame generated in order to inform the HT stations of the end of the sub-contention free period (i.e., “cancellation duration”), [0077] i.e., The CF-END frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810, [0082],& [0089]).

and not receiving, by the network device (see Fig. 7 i.e., Access Point), and from the wireless device (see Fig. 8 i.e., HT station), a transmission for at least the cancellation duration (see Para’s [0024] i.e., uplink data transmission will not be received from the HT station during the terminated sub-contention free period (i.e., “cancellation duration”) because the sub-contention free period is cancelled, [0066] i.e., data transmission occurs between an AP and stations during the period, [0068] i.e., AP performs transmitting data frame to and receiving data frames from stations during the period, [0073], [0076] i.e., HT station performs transmission and reception of a data frame during the period, [0077] i.e., The CF-end frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810. Since the CF-END frame indicates the end of a sub-contention free period (i.e., uplink transmission won’t be received from the HT station since the sub-contention free period is ended), the CF-END frame detection unit 850 transmits a signal to the NAV setting unit 830 such that the NAV setting unit 830 can reset the NAV as expired & [0088-0089] i.e., during the set NAV period, the HT station transmits a data frame, and receives a data frame in operation 1010 (i.e., data transmission occurs in the sub-contention free period prior to termination of the sub-contention free period))

(Kwon suggests the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period results in preventing the waste of channels, (see Para [0083])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the network device which transmits the CF-End frame for indicating a cancellation of the transmission as disclosed in Grandhi to further include the indication of a cancellation duration included in the CF-end frame transmitted by the access point as disclosed in Kwon in which uplink transmission from the wireless device will not be received for at 

Regarding Claim 2, Grandhi discloses the method of claim 1, wherein a second wireless device transmits during a time corresponding to the cancellation of the transmission, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).
 
Regarding Claim 3, Grandhi discloses The method of claim 1, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 
 
Regarding Claim 4, Grandhi discloses The method of claim 1, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system)
 
Kwon, see Para’s [0078] & [0089] i.e., data frame is transmitted by the HT station after the sub-contention free period ends).

Regarding Claim 7, Grandhi discloses an apparatus (see Fig. 11 i.e., AP) comprising: a processor (see Para’s [0101-0104]); and a memory having instructions (see Para’s [0101-0104]); stored thereon that, when executed by the processor (see Para’s [0101-0104]), cause the apparatus to: transmit a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 

and transmit to a plurality of wireless devices, a single message including an indication (see Fig. 14 i.e., CF-End frames 1407-1409) of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

and not receive, from the wireless device (see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation, (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

While Grandhi discloses the network device transmitting a CF-End frame to the wireless devices which is an indication of a cancellation of the transmission during the transmission duration (see Fig. 14 i.e., CF-End frames 1407-1409 & Para’s [0006] i.e., a station receiving a CF-End frame, [0013], [0053-0056] i.e., The AP responds with multiple CF-End frames 1407-1409…the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame & [0058-0068] i.e., multiple CF-end frames that are sent by the AP), Grandhi does not disclose the message including an indication of a cancellation duration and not receiving, 

Kwon discloses transmitting, by a network device (see Fig. 7 i.e., Access Point), a message including an indication of a cancellation duration during a transmission duration (see Para [0024] i.e., and transmitting a sub-contention free period termination message indicating the termination (i.e., “cancellation”) of the sub-contention free period (i.e., “cancellation duration”), to the HT stations before the sub-contention free period expires (i.e., “during transmission duration”), & [0026] i.e., The transmitting of the sub-contention free period termination message may include transmitting a CF-END control frame (i.e., “message”), [0069] i.e., CF-END frame generated in order to inform the HT stations of the end of the sub-contention free period (i.e., “cancellation duration”), [0077] i.e., The CF-END frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810, [0082],& [0089]).

and not receiving, by the network device (see Fig. 7 i.e., Access Point), and from the wireless device (see Fig. 8 i.e., HT station), a transmission for at least the cancellation duration (see Para’s [0024] i.e., uplink data transmission will not be received from the HT station during the terminated sub-contention free period (i.e., “cancellation duration”) because the sub-contention free period is cancelled, [0066] i.e., data transmission occurs between an AP and stations during the period, [0068] i.e., AP performs transmitting data frame to and receiving data frames from stations during the period, [0073], [0076] i.e., HT station performs transmission and reception of a data frame during the period, [0077] i.e., The CF-end frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810. Since the CF-END frame indicates the end of a sub-contention free period (i.e., uplink transmission won’t be received from the HT station since the sub-contention free period is ended), the CF-END frame detection unit 850 transmits a signal to the NAV setting unit 830 such that the NAV setting unit 830 can reset the NAV as expired & [0088-0089] i.e., during the set NAV period, the HT station transmits a data frame, and receives a data frame in operation 1010 (i.e., data transmission occurs in the sub-contention free period prior to termination of the sub-contention free period))

(Kwon suggests the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period results in preventing the waste of channels, (see Para [0083])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the network device which transmits the CF-End frame for indicating a cancellation of the transmission as disclosed in Grandhi to further include the indication of a cancellation duration included in the CF-end frame transmitted by the access point as disclosed in Kwon in which uplink transmission from the wireless device will not be received for at least the cancellation duration because the motivation lies in Kwon that the transmission 

Regarding Claim 8, Grandhi discloses the apparatus of claim 7, wherein a second wireless device transmits during a time corresponding to the cancellation of the transmission, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).
 
Regarding Claim 9, Grandhi discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame)
 
Regarding Claim 10, Grandhi discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system) 

Regarding Claim 12, Grandhi discloses the apparatus of claim 7 is configured to receive a transmission, by the network device from the wireless device, in the transmission Kwon, see Para’s [0078] & [0089] i.e., data frame is transmitted by the HT station after the sub-contention free period ends).

 Regarding Claim 13, Grandhi discloses a non-transitory, computer-readable medium (see Para’s [0101-0104]) having instructions stored there-on for performing a communication truncation (see Para [0089] i.e., TXOP truncation), the instructions comprising: instructions for transmitting a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 

see Fig. 14 i.e., CF-End frames 1407-1409) including an indication of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation. (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

While Grandhi discloses the network device transmitting a CF-End frame to the wireless devices which is an indication of a cancellation of the transmission during the transmission duration (see Fig. 14 i.e., CF-End frames 1407-1409 & Para’s [0006] i.e., a station receiving a CF-End frame, [0013], [0053-0056] i.e., The AP responds with multiple CF-End frames 1407-1409…the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame & [0058-0068] i.e., multiple CF-end frames that are sent by the AP), Grandhi does not disclose the message including an indication of a cancellation duration and not receiving, by the network device, and from the wireless device, the transmission for at least the cancellation duration. However the claim features would be rendered obvious in view of Kwon et al. US (2006/0045048). 
see Fig. 7 i.e., Access Point), a message including an indication of a cancellation duration during a transmission duration (see Para [0024] i.e., and transmitting a sub-contention free period termination message indicating the termination (i.e., “cancellation”) of the sub-contention free period (i.e., “cancellation duration”), to the HT stations before the sub-contention free period expires (i.e., “during transmission duration”), & [0026] i.e., The transmitting of the sub-contention free period termination message may include transmitting a CF-END control frame (i.e., “message”), [0069] i.e., CF-END frame generated in order to inform the HT stations of the end of the sub-contention free period (i.e., “cancellation duration”), [0077] i.e., The CF-END frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810, [0082],& [0089]).

and not receiving, by the network device (see Fig. 7 i.e., Access Point), and from the wireless device (see Fig. 8 i.e., HT station), a transmission for at least the cancellation duration (see Para’s [0024] i.e., uplink data transmission will not be received from the HT station during the terminated sub-contention free period (i.e., “cancellation duration”) because the sub-contention free period is cancelled, [0066] i.e., data transmission occurs between an AP and stations during the period, [0068] i.e., AP performs transmitting data frame to and receiving data frames from stations during the period, [0073], [0076] i.e., HT station performs transmission and reception of a data frame during the period, [0077] i.e., The CF-end frame detection unit 850 detects a CF-END frame from an AP received through the frame transmission and reception unit 810. Since the CF-END frame indicates the end of a sub-contention free period (i.e., uplink transmission won’t be received from the HT station since the sub-contention free period is ended), the CF-END frame detection unit 850 transmits a signal to the NAV setting unit 830 such that the NAV setting unit 830 can reset the NAV as expired & [0088-0089] i.e., during the set NAV period, the HT station transmits a data frame, and receives a data frame in operation 1010 (i.e., data transmission occurs in the sub-contention free period prior to termination of the sub-contention free period))

(Kwon suggests the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period results in preventing the waste of channels, (see Para [0083])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the network device which transmits the CF-End frame for indicating a cancellation of the transmission as disclosed in Grandhi to further include the indication of a cancellation duration included in the CF-end frame transmitted by the access point as disclosed in Kwon in which uplink transmission from the wireless device will not be received for at least the cancellation duration because the motivation lies in Kwon that the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period prevents the waste of channels.  

see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).

Regarding Claim 15, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame)   

Regarding Claim 16, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system)  

Regarding Claim 18, Grandhi discloses the non-transitory, computer-readable medium of claim 13, receiving instructions for transmission, by the network device from the wireless device, in the transmission duration after the cancellation duration (Kwon, see Para’s [0078] & [0089] i.e., data frame is transmitted by the HT station after the sub-contention free period ends).

Regarding Claim 19, Grandhi discloses the non-transitory, computer-readable medium of claim 18, wherein the duration is a network allocation vector, (Grandhi, see Para’s [0006] & [0052])

 Regarding Claim 20, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the transmission duration is a network allocation vector, (Grandhi, see Para’s [0006] & [0052])


3.	Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandhi et al. US (2007/0171858) in view of Kwon et al. US (2006/0045048) as applied to claims 1, 7, and 13 above, and further in view of Kwon US (2007/0217352).

Regarding Claims 5, 11, and 17 Grandhi in view of Kwon discloses the method, apparatus, and non-transitory computer-readable medium of claims 1, 7, and 13 but does not disclose wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration. However the claim feature would be rendered obvious in view of Kwon US (2007/0217352).

Kwon, see Para’s [0015] & [0036-0039] i.e., hidden node problem where a station B cannot receive the CF-end frame) that is permitted to transmit for the transmission duration, (Kwon, see Para’s [0036-0039] & [0044-0048]).

(Kwon suggests solving hidden node problem in the network (see Para [0036])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of wireless devices disclosed in Grandhi in view of Kwon to include wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration as disclosed in Kwon because the motivation lies in Kwon for solving hidden node problem in the network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.